MEMORANDUM **
Elias Carbajal-Ruvalcaba appeals from his guilty-plea conviction and 57-month sentence for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Carbajal-Ruvalcaba’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief.
Because our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals that Carbajal-Ruvalcaba knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Appellee’s motion to dismiss is GRANTED, and counsel’s motion to withdraw is GRANTED.
The appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.